Citation Nr: 1013395	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-23 750	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 21, 2007, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for a chronic left shoulder disorder, to 
include injury residuals and dislocation residuals, should be 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a December 21, 2007, decision of the Board, which 
denied entitlement to service connection for a chronic 
cervical spine disorder, to include upper back traumatic 
arthritis, should be reversed on the grounds of CUE.

3.  Whether a December 21, 2007, decision of the Board, which 
denied entitlement to service connection for a chronic lumbar 
spine disorder, to include low back traumatic arthritis, 
should be reversed on the grounds of CUE.

4.  Whether a December 21, 2007, decision of the Board, which 
denied entitlement to service connection for a chronic right 
knee disorder should be reversed on the grounds of CUE.

5.  Whether a December 21, 2007, decision of the Board, which 
denied entitlement to service connection for a chronic left 
knee disorder should be reversed on the grounds of CUE.

6.  Whether a December 21, 2007, decision of the Board, which 
denied entitlement to service connection for a chronic 
bilateral foot disorder, to include pes planus/flat feet, 
should be reversed on the grounds of CUE.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in a December 
21, 2007, Board decision that denied entitlement to service 
connection for a chronic left shoulder disorder, a chronic 
cervical spine disorder, a chronic lumbar spine disorder, a 
chronic right knee disorder, a chronic left knee disorder, 
and a chronic bilateral foot disorder.


FINDINGS OF FACT

1.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic left shoulder disorder, to include injury residuals 
and dislocation residuals.

2.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic cervical spine disorder, to include upper back 
traumatic arthritis.

3.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic lumbar spine disorder, to include low back traumatic 
arthritis.

4.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic right knee disorder.

5.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic left knee disorder.

6.  In a December 21, 2007, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
chronic bilateral foot disorder, to include pes planus/flat 
feet.

7.  The correct facts, as they were known at the time of the 
December 21, 2007, decision were before the Board, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.


CONCLUSIONS OF LAW

1.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic left shoulder disorder, 
to include injury residuals and dislocation residuals, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

2.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic cervical spine disorder, 
to include upper back traumatic arthritis, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009).

3.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic lumbar spine disorder, to 
include low back traumatic arthritis, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009).

4.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic right knee disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

5.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic left knee disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

6.  The December 21, 2007, Board decision denying entitlement 
to service connection for a chronic bilateral foot disorder, 
to include pes planus/flat feet, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
However, VA's duties to notify and assist are not applicable 
to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. 
App. 227, 235 (2004).  

As noted above, the Veteran served on active duty from 
September 1967 to September 1969.  The service treatment 
records, which were associated with the claims folder and 
considered by the Board in its December 21, 2007, decision, 
revealed that the Veteran sustained a deep wound in the left 
axilla region which required suturing.  His July 1967 pre-
induction examination noted a right knee scar, but found no 
other knee abnormalities.  This pre-induction examination 
also noted a foot infection which was not considered 
disqualifying, but found no other foot abnormalities.  On his 
August 1969 Report of Medical History at separation, the 
Veteran reported that he suffered from occasional back pain 
after twisting his back while playing basketball.  However, 
his August 1969 Report of Medical Examination at separation 
indicated that his spine was within normal limits.  

Service personnel records, also associated with the claims 
folder and considered by the Board in its December 21, 2007, 
confirmed that the Veteran completed airborne training and 
received the Parachute Badge.  

Following separation from service, with respect to his 
chronic left shoulder disorder, private treatment records 
indicated that the Veteran complained of left shoulder pain 
in July 1998 after being struck in the head while working as 
a private security guard.  Private treatment records further 
revealed complaints of left shoulder pain upon abduction and 
internal rotation.  A November 1998 VA treatment record 
indicated that the Veteran complained of left shoulder pain 
due to injuries sustained in the military and later as a 
private security guard; the treating physician's impression 
was tendonitis.  VA X-rays conducted in September 2000 
revealed findings consistent with degenerative joint disease, 
with no evidence of dislocation or fracture.  An October 2000 
VA treatment record revealed complaints of left shoulder pain 
stemming from an in-service parachute jump; the treating 
physician diagnosed him with degenerative joint disease.  The 
Veteran was afforded a VA examination in August 2002, at 
which time the examiner diagnosed him with degenerative joint 
disease; however, the examiner could not establish any 
relation between the disorder and service without resorting 
to mere speculation.  After a review of the Veteran's entire 
file, an August 2007 Veterans Health Administration (VHA) 
opinion determined that it was less likely than not that the 
left shoulder disability was related to service because 
routine activities (including parachuting) could not be 
linked to the Veteran's diagnosis, nor would axillary 
lacerations lead to degenerative diseases.

With respect to his chronic cervical and lumbar spine 
disorders, private treatment records from July 1998 revealed 
findings consistent with extensive degenerative arthritis of 
the cervical, thoracic, and lumbosacral spinal segments.  
Magnetic resonance imaging (MRI) conducted in October 1998 
revealed cervical and lumbar degenerative joint disease as 
well as cervical degenerative disc disease.  Private 
treatment records dated in October 1998 diagnosed him with 
posttraumatic cervicodorsal myofascial syndrome and 
posttraumatic lumbar myofascial syndrome, but opined that 
there was no reported history to suggest that anything caused 
the lumbar disability in the past.  At his January 2002 Board 
hearing, the Veteran testified that he injured his back while 
parachuting in service.  The Veteran was afforded a VA 
examination in August 2002, at which time the examiner 
diagnosed him with degenerative disc disease of the cervical 
and lumbar spines; however, the examiner could not establish 
any relation between the disorders and service without 
resorting to mere speculation.  After a review of the 
Veteran's entire file, an August 2007 VHA opinion determined 
that it was less likely than not that the cervical and lumbar 
spine disorders were related to service because routine 
activities (including parachuting) could not be linked to the 
Veteran's diagnoses, and there was no documented evidence 
that a serious injury ever occurred during his military 
service. 

With respect to his chronic knee disorders, a November 1999 
VA treatment record revealed that the Veteran was diagnosed 
with mild left knee osteoarthritis after complaining of left 
knee pain for 2 to 3 weeks.  VA treatment records dated in 
October 2000 demonstrated left knee popping, giving way, and 
positive McMurray test.  VA treatment records dated in 
December 2003 and December 2004 revealed complaints of left 
knee pain diagnosed as left knee bursitis and a large, loose 
anterior tibial body.  Private treatment records from 
November 2004 documented that the Veteran underwent surgery 
to repair a partial left knee anterior cruciate ligament tear 
and chondromalacia.  After a review of the Veteran's entire 
file, an August 2007 VHA opinion determined that it was less 
likely than not that the knee disorders were related to 
service because routine activities (including parachuting) 
could not be linked to the Veteran's diagnoses, and there was 
no documented evidence that a serious injury ever occurred 
during his military service.

With respect to his bilateral foot disorders, VA treatment 
records dated in May 1999 revealed a one-and-a-half year 
history of bilateral heel pain diagnosed as plantar 
fasciitis.  Private podiatric treatment records dated in June 
1999 revealed diagnoses of bilateral heel and arch pain and 
bilateral first metatarsal joint deformities, while private 
podiatric treatment records dated in November 1999 revealed 
diagnoses of painful bilateral pes planus deformity, 
bilateral heel spurs, and bilateral first metatarsal joint 
arthritis which was possible related to in-service parachute 
jumping.  VA X-rays conducted in January 2000 revealed 
bilateral pes planus, bilateral calcaneal plantar spurs, and 
right first phalangeal degenerative joint disease.  At his 
January 2002 Board hearing, the Veteran testified that he had 
a preexisting bilateral flat foot disorder which was 
aggravated by service.  The Veteran was afforded a VA 
examination in August 2002, at which time the examiner 
diagnosed him with bilateral pes planus with degenerative 
joint disease of both feet; however, the examiner could not 
establish any relation between the disorders and service 
without resorting to mere speculation.  Private treatment 
records in November 2004 revealed a diagnosis of right hallux 
rigidus.  After a review of the Veteran's entire file, an 
August 2007 VHA opinion determined that it was less likely 
than not that the bilateral foot disorders were related to 
service because routine activities (including parachuting) 
could not be linked to the Veteran's diagnoses, and there was 
no documented evidence that a serious injury ever occurred 
during his military service.  

In April 1999, the Veteran filed his initial claims for 
service connection for the left shoulder, cervical spine, 
lumbar spine, and bilateral feet, which the RO denied in a 
November 1999 rating decision because there was no treatment 
relative to the disorders in service. 

The Veteran perfected an appeal to the Board, and the claims 
were remanded back to the RO in July 2003 so that Social 
Security Administration (SSA) records and service personnel 
records could be obtained.  In the meantime, the Veteran 
filed a claim for service connection for unspecified 
bilateral knee problems in March 2004, which the RO denied in 
a May 2004 rating decision because there was no current 
clinical evidence of any knee disorder.  The Veteran 
perfected an appeal to the Board with respect to his knee 
claims, and they were merged with the previously-appealed 
issues.  

In July 2007, upon the RO's completion of the requested 
development, the Board referred the case for a VHA opinion to 
determine whether the claimed disorders were incurred in, 
aggravated by, or otherwise related to service.  In August 
2007, the VHA medical expert's opinion was received, opining 
that it was less likely than not that any of the Veteran's 
claimed disorders were causally related to active service in 
any way. 

Considering all of the aforementioned evidence, the Board 
affirmed the denial of the claims for service connection for 
a chronic left shoulder disorder, a chronic cervical spine 
disorder, a chronic lumbar spine disorder, a chronic right 
knee disorder, a chronic left knee disorder, and a chronic 
bilateral foot disorder in its December 21, 2007, decision.  
Duly noting the contentions advanced with respect to the 
Veteran's claims, the Board found that the evidence of record 
did not show that his claimed disorders had their onset in 
service, or were otherwise related to service.  

The Veteran now alleges CUE in the Board's December 21, 2007, 
decision, on the basis that records from the Fort Bragg Fire 
Department were neither obtained nor considered by VA, and 
that proper scrutiny of those records would have resulted in 
favorable grants of service connection.

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Here, as a threshold matter, the Board finds that the 
arguments advanced by the Veteran allege CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b).  

At the time of the December 21, 2007, Board decision, the 
laws and regulations concerning the issue of entitlement to 
service connection were essentially the same as now.  Service 
connection could be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Regulations also provided 
that service connection could be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2007).  If the 
disorder was a specified chronic disease, such as arthritis, 
service connection could have been granted if it were 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis was one year 
from the date of service separation.  38 C.F.R. § 3.307 
(2007).

After a careful review of the record before VA on December 
21, 2007, the Board concludes that that there was a tenable 
basis for the December 21, 2007, decision.  Therefore, 
because there was no error of fact or law which, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the December 21, 2007, 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.

As discussed above, the Veteran's service treatment records 
were negative for complaints of, treatment for, or diagnosis 
of the disorders currently on appeal, and he did seek 
treatment for them until the late 1990s, approximately 30 
years following his separation from service.  Although 
private treatment records suggested that his conditions could 
"possibly" be related to his history of in-service 
parachute jumping, the VHA opinion obtained by the Board in 
August 2007 unequivocally negated the possibility of any 
etiological relationship between the claimed disorders and 
service.

Significantly, the Board remanded this decision in July 2003 
with instructions to contact the appropriate state and/or 
federal agencies to obtain, all service personnel records 
showing dates, places, and duty assignments, JUMPS records, 
morning reports showing temporary reassignments in May or 
June 1968, and profiles for exemptions or temporary relief 
from full duty.  Service treatment records were also 
obtained.  Furthermore, the Veteran was notified that VA was 
unable to produce any records of medical treatment from 
September to October 1969.

In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated that the duty to assist 
was not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim.  In this case, the RO has made all 
reasonable efforts to assist the Veteran in the development 
of his claim.  As such, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In addition, notwithstanding the Veteran's contentions to the 
contrary, the Board cited and applied the pertinent laws and 
regulations extant at the time.  Thus, there was clearly a 
sound basis for the Board's December  2007 decision, and 
accordingly, it could not be clearly and unmistakably 
erroneous.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's December 21, 2007, 
decision was not clearly and unmistakably erroneous.


ORDER

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for a chronic left shoulder disorder, to include 
injury residuals and dislocation residuals, is denied.

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for a chronic cervical spine disorder, to include 
upper back traumatic arthritis, is denied.

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for a chronic lumbar spine disorder, to include 
low back traumatic arthritis, is denied.

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for  a chronic right knee disorder is denied.

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for a chronic left knee disorder is denied.

The Veteran's motion to revise or reverse the December 21, 
2007, Board decision that denied his claim of service 
connection for a chronic bilateral foot disorder, to include 
pes planus/flat feet, is denied.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



